DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. For example only:
Claim 1 is indefinite since all that the applicant considers to be encompassed by the phrase “grinding plants” in lines 1-2 cannot be determined. The limitation, “grinding plant” per se, defines a wider protection range, however, the examples in the description and the claims only gives a grinding plant with a grinding roller and a grinding plate matched for grinding.
In claim 1: the phrase “reaching the optimum wear geometry of the grinding units by conventional operation of the grinding plant” is vague as used. It is not clear what conventional operation the applicant is referring to. 
Claim 1: the scope of the claim is unclear, since there are no criteria in the claim (or in the specification for that matter) for determining what the applicant considers to comprise “a minimum for a constant throughput” in line 6. It is not clear, how those skilled in the art can determine the minimum constant throughput. Note also claim 7 with this regard.
Claims 1 and 7 record the “a prespecified throughput’, which is an ambiguous concept, and those skilled in the art do not know the specific quantity of “a prespecified throughput’, and the description records that “the optimum wear geometry is achieved when the energy consumption is at a minimum for a constant throughput”.
With respect to claims 3 and 11: a broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) is considered indefinite, since the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  Note the explanation given by the Board of Patent Appeals and Interferences in Ex parte Wu, 10 USPQ2d 2031, 2033 (Bd. Pat. App. & Inter. 1989), as to where broad language is followed by "such as" and then narrow language.  The Board stated that this can render a claim indefinite by raising a question or doubt as to whether the feature introduced by such language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  Note also, for example, the decisions of Ex parte Steigewald, 131 USPQ 74 (Bd. App. 1961); Ex parte Hall, 83 USPQ 38 (Bd. App. 1948); and Ex parte Hasche, 86 USPQ 481 (Bd. App. 1949).  In the present instance, claims 3 and 11 recite the broad recitation hard metal, and the claim also recites WC, CrC, TiC, VC, TaC and NbC, which is the narrower statement of the range/limitation.
With respect to claim 4: the first part of the claim appears to be redundant since the limitation in this claim is already in independent claim 1 from which claim 4 depends. 
With respect to claim 7: the claim language is confusing since it appears to be method steps in an apparatus claim. How do the method steps further structurally limit the claim apparatus? 
Several expressions recited in the claims lack sufficient antecedent bases. For example, only, the phrases " the grinding plant" in line 4; “the energy requirement” in line 8 and “the grinding units” in line 11 of claim 1 lack proper antecedent basis. In another example only, the phrase and “the layer thickness” in line 2 of claim 6 also lacks proper antecedent basis. These expressions make it difficult to determine what is or not in the claims. Accordingly, the applicant is requested to review all of the claims for the purpose of making corrections wherever appropriate but not specifically pointed to, in order to provide appropriate antecedents and to ensure consistency in the numbers of specific elements recited in the claims.
Indication of allowability of the claims is being withheld subject to the 35USC 112 rejection set forth above. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. All of the cited references disclose grinder with wear layer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAYE FRANCIS whose telephone number is (571)272-4423. The examiner can normally be reached M-F 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelly self can be reached on 5712724520. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FAYE FRANCIS/Primary Examiner, Art Unit 3725